Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 1 of 18

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Robert Jacobsen, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant to be
executed on a blue Honda Accord with Massachusetts license plates 634AM1 (the “TARGET
VEHICLE”). As set forth below, this is believed to be the vehicle of Marvin Smith, and the
TARGET VEHICLE is further described in Attachment A.

2. Iam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) and have been so employed since November, 2017. I received 15 weeks of
Criminal Investigator training at the Federal Law Enforcement Training Center and 17 weeks of
ATF Special Agent training at the ATF National Academy. I was trained in federal criminal law,
firearms, and criminal investigation techniques. Since joining ATF, I have investigated federal
firearms violations, including participating in the controlled purchases of firearms, surveillance
of firearms traffickers, interviews of suspects, participating in search warrants, and electronic
surveillance. I have investigated acts of violent crime and violations of the federal firearms laws,
analyzing firearms trace data, cellular phones, and email accounts. Prior to my employment with
the ATF, I was employed for approximately two-and-a-half years as a Deputy Sheriff with the
Loudoun County Sheriff's Office in Loudoun County, Virginia. For approximately the last year
of that employment, I operated as a member of the Special Operations Unit, a full-time SWAT
team and Street Crimes Criminal Suppression Unit. I was trained and certified by the Columbus
Police Department as a SWAT operator and hold numerous training certificates in domestic and
foreign weapon systems, street crimes, criminal narcotic operations, and gang organizations.

Prior to joining the Special Operations Unit, I spent approximately one-and-a-half years in a

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 2 of 18

Patrol function, responding to public emergency calls for service, investigating crimes, and
testifying in court. I graduated from the Northern Virginia Criminal Justice Academy with
Virginia state certifications as a Police Officer and Jail Corrections Officer. I received a
Bachelor's of Science Degree from George Mason University.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, officers, and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter.

4. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 18 U.S.C. § 1951! have been committed, are being committed, and will be
committed by KEITH COUSIN and RICO PERRY. As is also described more fully below, I
assert there is probable cause to believe that evidence of COUSIN’S and PERRY’s conspiracy
to commit a Hobbs Act violation exists inside of the TARGET VEHICLE, including but not
limited to firearms, ammunition, burglarious tools, masks, and gloves, and other items as

described in Attachment B to this affidavit.

 

118 U.S.C. § 1951 (the Hobbs Act) prohibits the obstruction of commerce by robbery —i.e., by
the unlawful taking or obtaining of personal property from the person or in the presence of
another, against his will, by means of actual or threatened force, or violence, or fear of injury. I
am aware that courts have determined that even illegal commerce counts as commerce for

Hobbs Act purposes, and that courts have also found that drug trafficking affects interstate
commerce and that the Commerce Clause of the U.S. Constitution gives the federal government
the authority to regulate and control the possession and distribution of controlled substances.

2

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 3 of 18

TARGET VEHICLE

5. The TARGET VEHICLE is a blue Honda Accord bearing Massachusetts license
plate 634AM1. On January 28, 2020, COUSIN and PERRY arrived in the TARGET VEHICLE,
being involved with the planning of, and arriving with the intention to, commit a robbery
affecting interstate commerce.
PROBABLE CAUSE

6. The investigation into COUSIN was initiated in October of 2019 when a
Confidential Informant? (the “CI’”) made ATF Agents aware that COUSIN has a history of
robberies and was actively and frequently participating in home invasions and robberies in
Boston, Massachusetts. The CI advised that COUSIN is a member of the Columbia Road street
gang who was most recently charged with Murder and found Not Guilty in a jury trial in May of
2019. The Cl explained that COUSIN is a violent and unpredictable Columbia Road gang
member who has previously committed, and continues to commit, robberies and home invasions
in Boston.

7. My investigation into COUSIN corroborated the information provided by the CI,
in that COUSIN is a documented member of the Columbia Road street gang. The Columbia
Road street gang uses clothing, colors, and symbols to represent the gang. Like other members of

the gang, COUSIN bears a “CR” tattoo. According to the Boston Regional Intelligence Center

 

2 The CI has a criminal history that includes prior firearm and drug distribution convictions, On
previous occasions, the CI has accurately identified and corroborated events and individuals
involved in active criminal investigations. At the direction of law enforcement, the CI has
conducted controlled purchases of evidence in conjunction with criminal investigations. The CI
is being paid for her/his services and information provided.

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 4 of 18

(“BRIC”), there are forty verified members and associates of the gang. Boston Police
Department (“BPD”) verifies gang members and has verified COUSIN as a member of the
Columbia Road street gang. Investigation into COUSIN and other members of the Columbia
Road gang show a long and violent history of firearms and armed robbery crimes. COUSIN was
first arrested by BPD in 2000 for Armed Robbery and has been arrested 34 times since then.

8. Further investigation into COUSIN corroborated the CI’s intelligence that
COUSIN has a long history of committing robberies and violent acts. A records check of
COUSIN’s criminal history, as kept by the Massachusetts Board of Probation, includes a 2010
conviction for Possession of a Firearm and Possession of Ammunition, a 2008 conviction for
Assault and Battery with a Dangerous Weapon, a 2005 conviction for Possession of a Firearm, a
2003 conviction for Possession of a Firearm, a 2002 conviction for Armed Robbery and Assault
with a Dangerous Weapon, a 2001 conviction for Breaking and Entering at Night with Intent to
Commit a Felony and Larceny, and a 2001 conviction for Unarmed Robbery. In addition to the
aforementioned criminal convictions, COUSIN has been arrested numerous other times for
firearms, robbery, and drug offenses, among other crimes.

9, The CI further explained that COUSIN was recently casing potential targets for
robberies. Based on my training and experience, I know the term “casing” to refer to taking
measures to determine the worthiness of a target prior to conducting a robbery and to plan the
methods for carrying out such a robbery. The CI explained that COUSIN is actively requesting
that people locate drug dealers who possess, control, or store money and/or narcotics at a
particular location — often known as a “stash house” — and report back to COUSIN with the
information. The Cl further explained that, as recently as October 2019, she/he was requested by

COUSIN to make such a phone call, attempting to contact a third-party seeking information

4

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 5 of 18

related to a potential stash house. Based upon the CI’s description of COUSIN’s conduct, and
based on my training and experience and my familiarity with COUSIN’s criminal history and

gang activity, I believe that COUSIN is actively secking targets for robberies involving drugs,
drug dealers, and/or drug proceeds.

10. On October 20, 2019, BPD responded to a home invasion where four black males
forced their way into a residence with firearms and zip-tied the occupants (to include children
and elderly). One suspect made several threats to shoot one of the victims in front of his kids,
while another suspect collected the victim’s cell phones. Wearing latex gloves, the males were in
the process of taking cell phones and smart watches away from the victims when officers arrived
at the residence. Two suspects were arrested and two fled the scene. Three firearms were
recovered from the suspects at the residence. According to BPD Detectives, the description
provided for one of the fleeing suspects matches the description of COUSIN, to include a
detailed account of a chipped tooth, similar to that of COUSIN?

11. On November 26, 2019, I met with the CI. At the direction of law enforcement.
the CI agreed to make a recorded phone call to Keith COUSIN to initiate a conversation
regarding COUSIN’s interest in participating in a potential robbery plan. COUSIN answered
the call and explained to the CI that he did not want to talk over the phone and asked the CI to
call back from the FaceTime video chat application. I initiated an audio recording device to

record the audio conversation between COUSIN and the CI while they communicated over

 

3 The CI described COUSIN as having a chipped tooth. A BPD Detective familiar with
COUSIN corroborated this description. Based on the independent corroboration of certain
information that the CI has provided about COUSIN, I deem that this information — and other
information provided by the CI regarding COUSIN — is reliable.

5

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 6 of 18

FaceTime video chat. The CI then initiated a FaceTime call with COUSIN, and COUSIN
answered the call.

12. The CI told COUSIN that she/he had “a quick scheme” and told COUSIN, “T
need somebody man.” The CI then admitted to COUSIN, “I know we’re not on good terms” but
explained that this situation involved money, referring to money as “bread.” COUSIN asked the
Cl, “like what?” The CI answered, “like a come up,” referring to the potential for a robbery.
COUSIN responded asking the CI, “What made you call me out of all people, knowing that we
ain’t on good terms?” The CI answered, “Because I know what you do...” COUSIN responded,
“] know.” COUSIN and the CI then began to discuss their past. COUSIN then asked the CI
more about the robbery information. The CI told COUSIN that her/his people were coming into
town and “fuckin’ with some n****s,”” COUSIN then stopped the CI and explained he was with
his people and that he would call the CI back on FaceTime at a later time to “really chop it up,
and really have a heart to heart.”

13. On November 27, 2019, the CI informed ATF that she/he had received a
FaceTime video call from COUSIN, inquiring for more information regarding the previously
discussed robbery plan. I subsequently interviewed the CI about the details of that video phone
call. The CI told me that COUSIN told the CI that he could not stop thinking about what they
discussed during their previous phone call regarding a potential robbery, and wanted more
details. The CI further explained that COUSIN made the unprompted statement, “if you got this
lick for us, let’s do it.” Based on my training and experience, and that of other agents, I know the
term “lick” to be a common slang term used for a robbery. At the direction of law enforcement,
the CI explained to COUSIN that she/he knew people from out of state who would be coming

into town and “had something good lined up.” The CI further explained that these people had
6

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 7 of 18

done this before a couple years ago and it worked out very well, referring to a robbery. The Cl
also mentioned that it should work out well this time.

14. On December 17, 2019, the CI was directed by law enforcement to call COUSIN
and attempt to confirm a time of day for a planned controlled meeting between the CI and
COUSIN. In substance and among other things, the conversation included the following. The
CI told COUSIN that she/he wanted to discuss what they had previously spoken about in prior
conversations, eluding to discussions about participating in a robbery. COUSIN told the CI that
he understood the nature of the topic and asked for more details. The CI told COUSIN that
things were falling into place for the robbery and attempted to arrange for an in-person meeting
to discuss further details. COUSIN asked the CI how she/he knew the person who was to be
planning the robbery. The CI provided a prepared narrative, at the direction of law enforcement,
regarding their relationship. The CI explained that the person “had beef” with some of her/his
own people and was planning to rob them. COUSIN then attempted to seek further information
regarding the possible fruits of the robbery. COUSIN told the CI, “...so it’s like a double-cross,”
then stating, “that’s going to be like taking candy from a baby.”

15. On January 7, 2020, SA Carlos Valles, acting in an undercover capacity, met with
COUSIN. The purpose of this meeting was to ascertain COUSIN’s interest in committing an
armed robbery of a narcotics stash house. The CI was also present at this meeting as she/he was
responsible for making the introduction between COUSIN and SA Valles.

16. In substance and among other things, the conversation that took place during the
meeting included the following. SA Valles explained to COUSIN that he was a disgruntled
cocaine courier who works for a Mexican-based Drug Trafficking Organization (DTO that was

seeking to expand its operations to the New England area. SA Valles stated that the DTO

7

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 8 of 18

maintained “stash” houses containing “quality cocaine.” SA Valles then explained that he was
responsible for transporting two (2) kilograms of cocaine for the DTO, to which COUSIN
acknowledged that he understood by stating, “Oh, so you’re the courier.” SA Valles
affirmatively acknowledged. SA Valles then explained that every time, while collecting the
cocaine at the stash houses, SA Valles observed at least ten (10) “kilos” of cocaine. SA Valles
stated that every time he entered the stash house, there were always the same two guards at the
residence, one of whom was always armed with a “pistol on his hip”. COUSIN then stated,
“Play it like they both got guns” and advised SA Valles to continue explaining. SA Valles then
explained that when he entered the stash house, one of the guards would retrieve two (2) kilos
from a back room, hand them to SA Valles, and then provided SA Valles with the destination
location.

17. SA Valles went on to explain that the DTO had not provided payment to SA
Valles for the last two (2) occasions that SA Valles had transported the kilos of cocaine, and that
was the reason SA Valles was looking for someone to rob the stash house. Additionally, SA
Valles advised that this would be the first time he would be conducting a transport for the DTO
in this area, and because the DTO was making him come all the way to the Boston area from El
Paso, TX, it was yet another reason he was disgruntled. COUSIN affirmatively acknowledged.
COUSIN told SA Valles that he could have not picked someone better (than himself) to conduct
the robbery. COUSIN further stated that he understood he was dealing with people who “the
cartel entrusted to watch they drugs” and that there would definitely have to be some type of
‘hostile takeover.”

18. On January 8, 2020, SA Valles and the CI met COUSIN and another individual at

a Boston-based hotel. That person introduced himself to SA Valles as “E”. I obtained still

8

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 9 of 18

photographs of the individual accompanying COUSIN to the hotel. I provided photographs of
that individual to Suffolk County Sheriffs Office Lieutenant and ATF Task Force Officer (TFO)
Keith Medeiros. TFO Medeiros contacted employees of the Massachusetts Department of
Corrections (DOC), who were able to positively identify the individual in the photographs as
RICO PERRY. I located PERRY’s photograph, as maintained by the Massachusetts Registry of
Motor Vehicles (RMV), and showed it to SA Valles. SA Valles identified PERRY as the
individual in the hotel room with him on January 8, 2020.

19. [have reviewed Rico PERRY’s criminal history, as maintained by the
Massachusetts Board of Probation, which includes a 2013 conviction for Intimidation, 2009
convictions for Armed Assault with Intent to Murder, two counts of Breaking and Entering with
Intent to Commit a Felony, Larceny of a Motor Vehicle, and 2006 convictions for two counts of
Assault and Battery.

20.  Insubstance and among other things, the conversation that took place in the hotel
room included the following. COUSIN advised SA Valles that PERRY was his “peoples.” SA
Valles affirmatively acknowledged and then asked PERRY if COUSIN had advised him of
“what was going on”. PERRY replied that he only been “briefly” advised and that he was
present to hear the details [relative to the armed robbery] from SA Valles. SA Valles then asked
PERRY if he hit “licks”, which in this context is a street vernacular term commonly used to
refer to a home invasion style, armed robbery. PERRY replied by nodding in the affirmative
and stating, “Yeah.” SA Valles then proceeded to explain that he was a disgruntled cocaine
courier, who works for a Mexican based DTO that was seeking to expand its operations to the
New England area. SA Valles explained that the DTO maintained stash houses containing “pure

cocaine”. SA Valles then stated that he was responsible for transporting two (2) “kilos” of

9

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 10 of 18

cocaine for the DTO, to which PERRY affirmatively acknowledged by stating, “Okay”. SA
Valles added that every time, while collecting the cocaine at the stash houses, SA Valles
observed at least ten (10) “kilos” of cocaine. SA Valles stated that every time he entered the
stash house, there were always the same two guards at the residence, one of whom was always
armed with a “pistol on his hip”. SA Valles then explained that when he entered the stash house,
one of the guards would retrieve two (2) kilos from a back room, hand them to SA Valles, and
then provide SA Valles with the destination location. SA Valles asked PERRY if he understood
what he had explained thus far, to which PERRY affirmatively acknowledged by stating, “Mm
hmm.”

21. SA Valles went on to explain that the DTO had not provided payment to him for
the last two (2) occasions that he had transported the kilos of cocaine, and that was the reason SA
Valles was looking for someone to rob the stash house. Additionally, SA Valles advised that this
would be the first time he would be conducting a transport for the DTO in this area and because
the DTO was making him come all the way to the [Boston] area, it was yet another reason he
was disgruntled. COUSIN then stated to PERRY that this meeting was necessary because,
“When it comes to life changing situations, it’s that much more in the planning.” He continued
by stating, “If you ain’t planning, you planning to fail.” PERRY affirmatively acknowledged.
SA Valles then proceeded to explain that the DTO utilizes vacant, single family houses to stash
the cocaine, and that the DTO never utilizes the same location as a stash house. SA Valles also
said that they never keep “cash” in the same stash houses used for the cocaine. PERRY
affirmatively acknowledged that he understood by stating, “They ain’t gonna do that... getting

caught with both ain’t gonna help no one.”

10

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 11 of 18

22. PERRY and COUSIN then asked SA Valles the manner in which he was greeted
by the armed guards when SA Valles arrived at the stash house. Specifically, PERRY asked if
the guard who SA Valles knew for sure to be armed was the guard who answered the door. SA
Valles then explained that the guard who was not visibly armed was the guard who always
answered the door, while the visibly armed guard remained immediately behind him. SA Valles
further explained that the same guard who answered the door was the same one who would shut
the door behind SA Valles after he entered. PERRY then expressed concern that the visibly
armed guard would not be able to be immediately addressed because he was behind the other
guard and could very possibly be able to “get the gun” on PERRY and COUSIN. COUSIN
agreed and suggested that more planning had to be done in the meantime (prior to the robbery
being conducted), COUSIN stated that they (he and PERRY) knew that the target of the robbery
was not going to be “crumbs” and SA Valles reiterated that the target of the robbery would be
ten (10) [kilos of cocaine]. SA Valles then discussed the split of the proceeds of the robbery with
COUSIN and PERRY and suggested that the proceeds be divided “fifty-fifty”. COUSIN
agreed by stating, “Of course.”

23. PERRY then revisited the manner in which SA Valles entered the stash house.
SA Valles reiterated what he had previously explained and COUSIN and PERRY then began to
discuss how they thought the robbery should be conducted. Specifically, COUSIN was of the
opinion that they should rob SA Valles after he came out of the house. COUSIN explained that
he would rather have a sure thing, that being the “two bricks” that, SA Valles would be coming
out of the house with, than have nothing at all. (In this context “brick” is a street vernacular term
commonly used to refer to a kilo of cocaine), PERRY was of the opinion that they would have to

make entry into the house, regardless. PERRY then stated, “I’m going in there... I ain’t

11

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 12 of 18

playing.” He added that upon entering the house, he immediately wanted to put a “gun” to the
first guard’s head, take him “hostage,” and use him as a “shield” so that the guards could be
subdued so as not to “let off a shot”. COUSIN agreed with the notion of the guards not being
able to shoot and stated, “That’s the key to any robbery on earth.” PERRY ultimately stated to
COUSIN, “If you don’t get the situation under control, nothing’s going right.”

24. SA Valles then stated that he had one more detail to advise COUSIN and
PERRY of. SA Valles stated that the kilos were “stamped” with either a little “horse” or a
“spider”. PERRY then interjected and asked, “Don’t serve ‘em pure?” SA Valles affirmatively
acknowledged and stressed that he needed to know that COUSIN and PERRY would not
attempt to sell an entire, stamped kilo of cocaine, prior to breaking it down, so as not to raise
suspicion as to where the kilogram came from. Both COUSIN and PERRY acknowledged they
understood SA Valles did not want the stamp to be on the streets. COUSIN stated that he would
not even be robbing someone of their “drugs” if he did not have the means to distribute it, and
PERRY added that his portion of the cocaine was going “straight to the stove,” which in this
context is a street vernacular phrase commonly used to refer to converting powder cocaine into
crack cocaine. COUSIN then asked SA Valles, “You can turn one into two anyway, right?” SA
Valles affirmatively acknowledged, and as he began to talk about the situation when the kilo was
broken open, PERRY interjected and asked if the all the “pink,” “crystals” and “flake” could be
seen inside of the kilo. SA Valles affirmatively acknowledged and added that the cocaine was
“fish scale,” which in this context, is a street vernacular term commonly used to refer to a very
high-quality cocaine, usually right off the kilogram, that is uncut. Both COUSIN and PERRY
laughed. COUSIN then assured SA Valles that this type of job would require two (2) member,

with “machine guns” and a third member with a “handgun.” SA Valles affirmatively

12

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 13 of 18

acknowledged and advised COUSIN that he would stay in contact until the robbery was to be
conducted.

25. On the morning of January 28, 2020, COUSIN initiated a phone call to the CW. I
was present during the phone call and heard the conversation. COUSIN asked the CW where he
was at the moment and advised that he was ready to meet with SA Valles later that day.
COUSIN advised the CW that his “people” were ready, eluding to the robbery that was
scheduled for that day. The CW advised that the CW was going to meet SA Valles and call
COUSIN when they were ready to meet.

26. Later that morning, SA Valles initiated a phone call to COUSIN advising that
they should meet in the parking lot of the Hilton Garden Inn, where they had met during previous
controlled meetings. COUSIN advised that he was on the way and would meet at the hotel.
Agents observed a blue Honda Accord with Massachusetts license plates 634AM1 park across
the street from the hotel. A black male, matching the height and weight description of COUSIN,
wearing a hood, exited the vehicle and began looking around the area. That individual, later
identified as COUSIN, turned around and returned to the vehicle, and drove away from the area.

27. The blue Honda Accord with Massachusetts license plates 634AM1, is registered
to Marvin Smith, with a registered address of 86 Silsbee Street, #3, Lynn, MA. Smith is known
by Agents to be the step-father of COUSIN, and during a previous interaction on January 7,
2020, COUSIN was picked up at 86 Silsbee Street by the CW. COUSIN explained to the CW
that he resides at that address.

28. Once COUSIN left the area in the vehicle, COUSIN called SA Valles and
informed him that he saw what he thought was a police car in the area. COUSIN further

explained that he did not want to meet in that parking lot anymore. SA Valles directed COUSIN

13

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 14 of 18

to a storage facility where they could meet and talk further. COUSIN advised that he would meet
SA Valles at the storage facility. COUSIN drove the blue Honda Accord to the storage facility
and exited the vehicle with PERRY.

29, COUSIN and PERRY advised SA Valles that they were prepared to conduct the
robbery. COUSIN further explained that his “driver” was in the area and ready, and waiting. SA
Valles asked COUSIN and PERRY if they had their guns. COUSIN advised that their firearms
were in the vehicle with the “driver.” SA Valles suggested that the “driver” also meet at the
storage facility so everyone could be on the same page with the robbery plan.

30. COUSIN and PERRY returned to their vehicle, the blue Honda Accord, and
exited the facility explaining that they would go get the “driver.” After exiting the storage facility
COUSIN called and informed SA Valles that they would return in 10 minutes with the “driver.”
During that phone call, Agents observed COUSIN driving the blue Honda Accord through a
nearby Burger King parking lot.

31. Without notice, COUSIN and PERRY returned to the storage facility in the blue
Honda Accord. Different from the previous time, COUSIN and PERRY parked their vehicle on
the backside of the storage unit and approached SA Valles on foot. SA Valles explained that he
had rented a storage unit to use as a known place to meet up after the robbery. SA Valles also
explained that he had rented another car that they could use for the robbery if they preferred.
COUSIN told SA Valles that he was smart for providing the car and storage unit. COUSIN also
asked SA Valles for some gas money because he didn’t want to have anything on him, not even
his wallet. SA Valles, COUSIN, and PERRY, opened up the storage unit and entered inside.

While inside of the storage unit, COUSIN and PERRY overtly showed to SA Valles that they

14

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 15 of 18

were not wearing any wires by removing some of their clothes. SA Valles was encouraged to do
the same and removed some of his clothes to show he was also not wearing a wire.

32. COUSIN and PERRY explained that the “driver” was nearby. COUSIN and
PERRY exited the inside of the storage unit and explained to SA Valles that they wanted to take
the rental vehicle to pick up the “driver” and guns. ATF Agents commenced an arrest of
COUSIN and PERRY and both individuals were taken into custody.

33, Based on the foregoing, I believe that COUSIN and PERRY have been involved
in certain robberies affecting interstate commerce and actively conspired, being involved with
the planning of and arriving in the TARGET VEHICLE with the intention to, commit a robbery

affecting interstate commerce.

15

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 16 of 18

34. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation, including by
giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,
notify confederates, and flee from prosecution.

Respectfully submitted,

 

K

Robert Jacobsen
Special Agent
ATE

 

16

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 17 of 18

ATTACMENT A
LOCATION TO BE SEARCHED

The SUBJECT VEHICLE is a blue Honda Accord assigned Massachusetts registration 634AM1

 
Case 1:20-mj-02176-MBB Document 4-1 Filed 01/28/20 Page 18 of 18

ATTACHMENT B

ITEMS TO BE SEIZED

All records, in whatever form, and tangible objects that constitute evidence fruits, or

instrumentalities of violations of 18 U.S.C. § 1951 (Hobbs Act robbery), including the

following:

1)
2)

3)

4)
5)

6)

firearms,

ammunition,

pipes, clubs, or other objects that may be used to assault an individual or gain
access to a building;

masks and handkerchiefs,

gloves; and

cell phones

 
